t c summary opinion united_states tax_court perry lamont crouch iii petitioner v commissioner of internal revenue respondent docket no 25255-07s filed date perry lamont crouch iii pro_se cindy park for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended petitioner seeks judicial review of respondent’s determination to proceed with collection by levy of a tax_liability for taxable_year the issue for decision is whether respondent abused his discretion in sustaining the notice_of_intent_to_levy background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioner lived in california when he filed the petition petitioner worked as an expert gang intervention specialist he mediated gang disputes attempting to resolve problems between rival gangs and between gangs and the residents of various california neighborhoods and communities in petitioner was called to moreno valley after gang members took over a senior citizen complex petitioner helped to resolve the gang activity at that complex he stayed in moreno valley during 1respondent filed a motion for summary_judgment summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 the court scheduled the motion for hearing during the trial session the court concluded that holding a hearing on the motion would not expedite the resolution of this case thus the case was submitted after petitioner testified and introduced evidence respondent’s motion will be denied the resolution and received reimbursement for his expenses he then returned to his home in los angeles petitioner did not timely file a tax_return for taxable_year in respondent prepared a substitute for return for on date respondent mailed a notice_of_deficiency to petitioner determining a dollar_figure deficiency for taxable_year but the u s postal service usps returned the notice marked forwarding order expired respondent closed this notice_of_deficiency and did not assess the amount determined therein on date petitioner filed an amended_return for and on date he filed a second amended_return for on date respondent mailed a notice_of_deficiency for by certified mail to petitioner’s last_known_address the address on this notice_of_deficiency is the same as the address petitioner listed on his petition the usps did not return the date notice_of_deficiency hereinafter notice_of_deficiency to respondent in the notice_of_deficiency 2from respondent’s failure to assess the dollar_figure deficiency we presume that respondent concluded that the returned notice_of_deficiency was insufficient to support a valid assessment under sec_6201 and sec_6212 and b 3the parties referred to the returns petitioner filed after the substitute return as amended returns for convenience we will use their designation for these filings respondent explained that he denied petitioner’s claimed business travel deduction because petitioner did not respond to respondent’s request for supporting documentation respondent determined a dollar_figure deficiency for taxable_year together with a dollar_figure addition_to_tax for petitioner’s failure to timely file a federal_income_tax return petitioner did not petition this court for redetermination of the deficiency and respondent assessed the deficiency together with interest and the late-filing addition_to_tax on date respondent also issued a notice_and_demand for payment on date on a date not apparent from the record petitioner requested audit_reconsideration of the deficiency determination for taxable_year respondent provided his final response to petitioner’s request in a letter dated date sent by certified mail and stating in part we have disallowed your request for reconsideration because you did not submit all the required_documentation the letter specifically stated that respondent requested a police or fire department report describing the fire petitioner claimed destroyed hi sec_2001 tax 4the record includes a copy of this notice_of_deficiency 5while the date of petitioner’s request for audit_reconsideration is unclear a letter dated date from respondent to petitioner seeks information in addition to documents petitioner submitted on date thus petitioner must have requested reconsideration on or before date records but petitioner did not provide those documents the irs employee who signed the reconsideration denial letter held the position operations manager examination petitioner did not claim this letter and the usps returned it marked unclaimed to respondent respondent issued a notice_of_intent_to_levy and notice of your right to a hearing to petitioner and petitioner timely requested a collection hearing in his hearing request petitioner explained that his original receipts had been destroyed and that he provided the irs with the requested information in at the collection hearing petitioner challenged the underlying tax_liability for and declined to discuss any collection alternatives the settlement officer so refused to address the underlying tax_liability respondent issued a notice_of_determination that recited the so’s verification that applicable legal and administrative procedures had been followed that respondent sent petitioner a notice_of_deficiency which the usps did not return which petitioner neither confirmed nor denied receiving and from which petitioner did not file a petition for redetermination that petitioner’s previous request for audit_reconsideration was a prior opportunity to dispute the tax for and precluded his challenging the underlying liability in the collection hearing that petitioner did not want to discuss or consider any collection alternatives and that collection by levy properly balances the need for efficient collection with petitioner’s concern that the collection action be no more intrusive than necessary respondent sustained the notice_of_intent_to_levy in his petition seeking judicial review of respondent’s determination to sustain the levy action petitioner raised only challenges to the underlying tax_liability at trial respondent’s counsel stated that if the court should decide that petitioner is eligible to challenge the underlying tax_liability then respondent would ask the court to remand the case for appeals_office consideration of the liability as a result of this request the trial focused on the sec_6330 hearing and the notice_of_determination and did not address the existence or amount of the tax_liability discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand sec_6330 requires the secretary at least days before beginning any levy to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing if the taxpayer requests a sec_6330 hearing a settlement officer or appeals officer in the irs’s appeals_office who has had no prior involvement with the unpaid taxes at issue conducts the hearing sec_6330 at the hearing the officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise any issue relevant to the unpaid tax or the proposed levy sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability but only if he did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 an opportunity to dispute the underlying liability that precludes a taxpayer from challenging the liability at the hearing includes a prior opportunity for a conference with the appeals_office when the taxpayer availed himself of that opportunity 129_tc_58 128_tc_48 see also sec_301_6330-1 q a-e2 proced admin regs after the hearing the officer must determine whether and how to proceed with collection and shall consider the administrative and procedural verification the relevant issues raised by the taxpayer where permitted challenges to the underlying tax_liability and whether any proposed collection action properly balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 in reviewing a notice_of_determination sustaining a collection action where the validity of the underlying tax_liability is properly at issue the court reviews the determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 if the court finds that a taxpayer is liable for deficiencies additions to tax and or penalties then the administrative determination sustaining the collection action will be reviewed for abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir if the liability is not properly at issue the court reviews the administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir sec_6330 expressly provides that a taxpayer at a collection hearing before the appeals_office may not raise issues that he previously raised and that were considered in a previous collection proceeding or in any other administrative or judicial proceeding in which he meaningfully participated 118_tc_488 see also sec_301_6330-1 proced admin regs sec_6330 in effect codifies the legal doctrines of res_judicata and collateral_estoppel in their application to collection proceedings wooten v commissioner tcmemo_2003_113 respondent has previously stated that ‘because sec_6330 explicitly applies to challenges to tax_liability sec_6330 with its more stringent requirement of meaningful participation applies to non-liability issues ’ lewis v commissioner supra pincite n quoting office_of_chief_counsel notice cc-2003-016 pincite date and noting that the commissioner restated this position in office_of_chief_counsel notice cc-2006-019 pincite date moreover respondent has not argued sec_6330 as grounds to preclude petitioner’s challenge to the underlying liability accordingly we decide this issue solely with respect to sec_6330 see id the so refused to consider petitioner’s challenge to the underlying tax_liability on two grounds respondent sent petitioner a notice_of_deficiency and petitioner’s challenge to the liability was considered when he requested audit_reconsideration respondent argues that petitioner’s receipt of the notice_of_deficiency and participation in the audit_reconsideration procedure each independently satisfy sec_6330 and precludes petitioner’s challenging the underlying tax_liability during the sec_6330 hearing there is no dispute that respondent mailed the notice_of_deficiency to petitioner’s last_known_address or that the usps did not return the notice to respondent likewise there is no dispute that petitioner meaningfully participated in the audit_reconsideration he requested however petitioner alleges that he did not actually receive the notice_of_deficiency and he asserts that the decision made by a manager in an irs examination function to reject his audit_reconsideration request should not prevent him from having a fair opportunity for an impartial review of his underlying tax_liability although petitioner testified that his wife and stepdaughter were authorized to sign for his deliveries when he was away from home and trusted neighbors were authorized to sign for deliveries when the family was away the record does not contain any evidence that anyone signed for the notice_of_deficiency petitioner claims he did not receive the notice_of_deficiency until the taxpayer advocate’s office provided him with a copy in date he testified credibly about consistently responding to mailings from the irs and the record supports his diligence and he explained that if he had received the notice_of_deficiency he surely would have timely responded respondent demonstrated and the parties stipulated that respondent mailed the notice_of_deficiency to petitioner’s last_known_address by certified mail however respondent did not provide any evidence of delivery or actual receipt respondent relies on the presumption of official regularity and argues that because the notice was properly addressed and deposited with the usps as certified mail it must have been delivered to petitioner the commissioner is authorized to issue a notice_of_deficiency by mailing it using certified or registered mail to the taxpayer’s last_known_address sec_6212 and b the notice_of_deficiency is valid independent of receipt by the taxpayer see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir the parties’ stipulation satisfies the requirements of sec_6212 and sec_6213 thus the notice_of_deficiency and the subsequent assessment are valid in contrast under the plain language of sec_6330 only actual receipt of the notice_of_deficiency will preclude a challenge to the underlying tax_liability in a sec_6330 hearing on the ground that a taxpayer had the chance to petition this court following his receipt of the notice_of_deficiency but failed to file the petition this is a close case respondent has no record of any returned receipt for the delivery of the notice_of_deficiency and petitioner admits he authorized certain others to sign for his deliveries respondent did not present any direct evidence of receipt by petitioner or anyone who may have been authorized to receive his mail under the circumstances specifically petitioner’s credible testimony and his history of promptly responding to tax-related notices we are not convinced that petitioner received the notice_of_deficiency see butti v commissioner tcmemo_2006_66 petitioner has rebutted the presumption of delivery and we hold that in the absence of any proof of actual delivery the mailing of the notice_of_deficiency was not sufficient grounds for the so to refuse to consider petitioner’s challenge to the underlying tax_liability during the sec_6330 hearing sec_6330 is stated in the disjunctive either receipt of a notice_of_deficiency or a prior opportunity to dispute the underlying liability will prevent a taxpayer’s disputing the liability again during the sec_6330 hearing thus we must also consider whether petitioner had such an opportunity independent of the notice_of_deficiency it is unclear precisely when petitioner sought audit_reconsideration or what triggered his request see supra note as indicated respondent mailed the notice_of_deficiency on date followed by a statutory notice of balance due and assessment on date sometime presumably in or petitioner requested audit_reconsideration petitioner submitted some documentation on date and respondent requested additional information regarding petitioner’s allegedly destroyed records on date finally an examination operations manager denied petitioner’s request for reconsideration on date on the grounds that petitioner had not provided all the required information respondent argues that the audit_reconsideration petitioner requested was a prior opportunity to dispute hi sec_2001 tax_liability there are two problems with this argument the audit_reconsideration was not an independent review of petitioner’s liability because the centralized reconsideration unit in the irs examination function and not the irs appeals_office handled the request for reconsideration and the letter respondent sent to petitioner at the end of the process indicates that respondent disallowed the request for reconsideration not that he reviewed and affirmed the audit results we presume arguendo that respondent denied petitioner’s request because the documents he provided were insufficient to change the deficiency determined in the notice_of_deficiency and that respondent provided petitioner an adequate opportunity to present his case for audit_reconsideration however we still must decide whether audit_reconsideration by employees in the same operational unit examination_division that prepared the substitute for return examined petitioner’s amended returns and determined the deficiency for suffices as a prior opportunity to dispute the tax_liability under sec_6330 sec_301_6330-1 q a-e2 proced admin regs is applicable for requests for sec_6330 hearings made on or after date and provides as follows an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose it is apparent from the record that the irs’s centralized reconsideration unit represented by an operations manager in the irs examinations function handled petitioner’s audit_reconsideration request thus we are satisfied that audit_reconsideration did not provide petitioner with an opportunity for either an appeals_office conference or appeals_office consideration of his liability we concluded in 128_tc_48 that the legislative_history of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 indicates that congress intended to preclude taxpayers who were previously afforded a conference with the appeals_office from raising their underlying liability again in a sec_6330 hearing and before this court we upheld sec_301_6330-1 q a-e2 proced admin regs because the regulation implements the congressional mandate in a reasonable manner and we stated that we read sec_6330 to allow a taxpayer who has had neither a conference with appeals nor an opportunity for a conference with appeals to raise the underlying liability in a collection review proceeding before appeals and this court id pincite n see also montgomery v commissioner t c pincite taxpayers permitted to challenge their underlying tax_liability where they did not receive a notice_of_deficiency or have an opportunity for appeals_office consideration of their underlying tax_liability petitioner did not have an appeals_conference or an opportunity for an appeals_conference before the sec_6330 hearing the audit_reconsideration was not performed by the appeals_office and the so did not permit petitioner to challenge the underlying tax_liability during the sec_6330 hearing under the circumstances nonreceipt of the notice_of_deficiency and no prior opportunity for appeals_office consideration of the underlying tax_liability it was an abuse_of_discretion for the so to uphold the levy action without considering petitioner’s challenge to hi sec_2001 tax_liability in appropriate circumstances we may remand a case to the appeals_office to provide a hearing under sec_6330 see 117_tc_183 harrell v commissioner tcmemo_2003_271 we will remand this case with instructions to respondent to offer petitioner an appeals_office conference during which he may challenge the underlying tax_liability for taxable_year an appropriate order will be issued
